Citation Nr: 1606151	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral shin splints.  

2.  Entitlement to an initial compensable rating for a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a notice of disagreement in August 2012 and was provided with a statement of the case in April 2013.  The Veteran perfected her appeal with a June 2013 VA Form 9.  

The Veteran testified before the undersigned Veterans Law Judge in December 2015 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2013 to February 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service-connected bilateral shin splints and right ankle sprain are more severe than reflected in her current disability ratings.  

The Veteran was last afforded a VA examination in regards to her claims in July 2012.  At the December 2015 Board hearing, the Veteran testified that since her VA examination both her disabilities have worsened.  Specifically, the Veteran testified that she now experiences limitation in her daily activities due to pain and swelling in her shins and right ankle.  Therefore, the Board finds that the Veteran should be afforded new VA examinations to determine the current severity of her bilateral shin splints and right ankle sprain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

Additionally, at the December 2015 Board hearing, the Veteran testified that she has received ongoing treatment at the Oklahoma City VAMC since 2012.  The Board notes that the only VA treatment records associated with the claims file are dated January 2013 to February 2013.  As such, on remand all outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for her claimed disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain all outstanding VA treatment records from the Oklahoma VAMC dated 2012 to the present.

3. Then, schedule the Veteran for a new VA examination to determine the current severity of her bilateral shin splints and right ankle sprain.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing for the Veteran's bilateral shin splints and right ankle, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should specifically note if the Veteran has ankylosis of the knees; subluxation or instability; dislocation or removal of the semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.

The examiner should specifically note if the Veteran has marked or moderate ankle limitation of motion; ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the left ankle.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected bilateral shin splints and right ankle sprain.

A fully articulated medical rationale for each opinion provided must be set forth in the medical report. The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




